Title: To George Washington from John Fitzgerald, 14 April 1794
From: Fitzgerald, John
To: Washington, George


          
            Dear Sir
            Alexandria [Va.] Aprill 14th 1794
          
          When I last had the honor of dining with you in this town, I mention’d the information
            given by some people in Maryland to the executive of that state respecting the Estate of
            Thomas Digges, & wishing to bring it under the confiscation Law[.] This Business is now drawing to a Crisis, & it may possibly be
            brought to trial next Month in the General Court[.] I am possess’d of a great variety of
            Proofs in support of Mr Digges’s Agency & Activity during the American War, which I
            believe were exerted at the utmost peril, as he was strongly suspect’d & narrowly
            watched in England at that time[.] Upon mentioning the observations you were pleased to
            make respecting Mr Digges’s conduct my Lawyers think it highly essential that your
            testimony on this matter should be obtained, as that will immediately silence the Gentry
            who wish to enrich themselves in this summary way[.] Your love of Justice I well know,
            would induce you to set matters right on any common occasion, where circumstances
            happen’d within your knowledge but in this I feel a flattering confidence, that you will
            with pleasure step forward, & testify what you know of Mr Digges during & since
            the War, as you will thereby not only do justice to his patriotic Character, but perhaps
            save an Estate to the Descendants, of an old friend & Neighbour, & to a family
            which from a strong habit of intimacy with yours, I have every reason to believe you
            honor with your friendship[.] I take the liberty of giving you this previous information
            that you may at any leisure moment make a memorandum of what has come to your Knowledge
            on this subject, & have no farther trouble than delivering it to the Commissioners
              appointed.
          I think you will be so good as to believe me when I declare that it is with the most
            painful reluctance I give you this trouble, well knowing the weight of Business with
            which your mind must be oppressed at this particular time but the
            greatness of the Object & the iniquity of the claim will I hope plead my excuse[.]
            that you may long enjoy health & happiness is the most sincere & ardent Wish of
            Dear Sir your mo. Obedient Hble Servant
          
            John Fitzgerald
          
        